DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 9, 12-14 are objected to because of the following informalities:  
Claim 6 recites “working fluid” in line 1 and should be “the working fluid”.
Claim 9 recites “working fluid” in line 1 and should be “the working fluid”.
Claim 9 recites “a the pressurized medium” in the last line and should be “the pressurized medium”.  
Claim 12 recites “extracting a pressurized medium” in line 3 and should be “extracting the pressurized medium”.
Claim 13 recites “circulating a working fluid through a second fluid flow path further comprises: circulating working fluid through the heat exchanger, a turbine, a condenser, and a pump sequentially” and should be “circulating the working fluid through the second fluid flow path further comprises: circulating the working fluid through the heat exchanger, the turbine, a condenser, and a pump sequentially”.
Claim 14 recites “a second fluid flow path” and should be “the second fluid flow path”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Retersdorf et al. (US PG Pub. 2019/0284965).
Regarding claim 1
Regarding claim 2, Retersdorf discloses the system of claim 1, wherein the first fluid flow path (20) is an open-loop path (shown as an open loop, Fig. 2) and the second fluid flow path (14) is a closed-loop path (paragraph 18).
Regarding claim 3, Retersdorf discloses the system of claim 1, wherein the working fluid is configured to flow through the heat exchanger (24), the turbine (26), the condenser (28), and the pump (30) sequentially (paragraph 18).
Regarding claim 9, Retersdorf discloses the system of claim 1, wherein working fluid (32) within the condenser (28) is cooled from a gaseous phase to a liquid phase via a heat exchange relationship with the pressurized medium (22).
Regarding claim 10, Retersdorf discloses the system of claim 1, wherein the pressurized medium is bleed air (bleed air 22).
Claims 1-2, 4, 6-7, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimpel et al. (US PG Pub. 2013/0160472).
Regarding claim 1, Klimpel discloses a system comprising: a first fluid flow path (8, Fig. 1) configured to condition a pressurized medium (pressurized source from 10) and deliver the pressurized medium to one or more loads (11; paragraph 28), the first fluid flow path including an air cycle machine (machine including 19 coupled via shaft 27); a second fluid flow path (working fluid of cooling path 9) configured to circulate a working fluid (refrigerant 9), the second fluid flow path including: a heat exchanger (13, 14) thermally coupled to the first fluid flow path (8), wherein within the heat exchanger, heat extracted from the pressurized medium is transferred to the working fluid (working fluid is evaporated in heat exchanger 13; paragraph 29); a turbine (26) rotationally driven by expanding the working fluid across the turbine (paragraph 29), wherein the 
Regarding claim 2, Klimpel discloses the system of claim 1, wherein the first fluid flow path (8) is an open-loop path and the second fluid flow path (9) is a closed-loop path.
Regarding claim 4, Klimpel discloses the system of claim 1, wherein the air cycle machine includes a compressor (25) and another turbine (19) operably coupled by a shaft (27), the turbine (26) of the second fluid flow path (9) being mounted to the shaft (27, Fig. 1).
Regarding claim 6, Klimpel discloses the system of claim 1, wherein working fluid within the condenser (29) is cooled from a gaseous phase to a liquid phase via a heat exchange relationship with a cooling medium (medium through ram air duct 18).
Regarding claim 7, Klimpel discloses the system of claim 6, wherein the system includes a ram air duct (18), the condenser (29) being arranged within the ram air duct such that the cooling medium is ram air (paragraph 32).
Regarding claim 11, Klimpel discloses a method comprising: directing a pressurized medium through a first fluid flow path (8) including an air cycle machine (machine including 19 coupled via shaft 27); circulating a working fluid through a second fluid flow path (working fluid of cooling path 9); transferring heat from the pressurized medium to the working fluid at a heat exchanger (13, 14) thermally coupling the first fluid flow path and the second fluid flow path (Fig. 1); extracting work from the working fluid (9) within a turbine (26); and driving one or more rotatable components of the air 
Regarding claim 12, Klimpel discloses the method of claim 11, wherein directing the pressurized medium through the first fluid flow path further comprises: extracting a pressurized medium from a pressurized medium source (bleed air; paragraph 25); conditioning the pressurized medium (via 12, 13, 14 and 19); and delivering conditioned pressurized medium to one or more loads (via outlet 11 for air conditioning purposes; paragraph 28).
Regarding claim 13, Klimpel discloses the method of claim 11, wherein circulating a working fluid through a second fluid flow path (9) further comprises: circulating working fluid through the heat exchanger (13), a turbine (26), a condenser (29), and a pump (25) sequentially (Fig. 1).
Regarding claim 14, Klimpel discloses the method of claim 13, wherein the working fluid circulates through a second fluid flow path (9) via the pump (25).
Regarding claim 15, Klimpel discloses the method of claim 11, wherein the air cycle machine includes a compressor (25) and the compressor is driven by extracting work from the working fluid within the turbine (26).
Regarding claim 17, Klimpel discloses the method of claim 11, wherein the first fluid flow path (8) is an open-loop path and the second fluid flow path (9) is a closed-loop path (Fig. 1).
Regarding claim 18
Regarding claim 19, Klimpel discloses the method of claim 11, wherein the working fluid is refrigerant (paragraph 26).
Regarding claim 20, Klimpel discloses the method of claim 11, wherein the system is at least one pack of an environmental control system (air conditioning units 5, Fig. 1) of an aircraft (packaged into tail section 4; paragraph 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al. (US PG Pub. 2013/0160472) in view of Bruno et al. US PG Pub. 2018/0297709).
Regarding claim 5, Klimpel discloses the system of claim 4, and Klimpel further teaches a fan (31) but does not explicitly teach wherein the air cycle machine further comprises a fan driven by the shaft.
Bruno teaches it is known for an air cycle machine (110) to further comprise a fan (116) driven by the shaft (115) that allows the turbine of the air cycle machine to push or pull air through the ram air duct to control temperatures of the heat exchanger within the ram air duct (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Klimpel to have the air cycle machine further comprises the fan driven by the shaft taught by Bruno in order to allow the air cycle machine to drive the fan to control temperature of the heat exchangers within the ram air duct.
Regarding claim 16, Klimpel discloses the method of claim 11, and Klimpel further teaches a fan (31) but does not explicitly teach wherein the air cycle machine includes a fan and the fan is driven by extracting work from the working fluid within the turbine.
Bruno teaches it is known for an air cycle machine (110) to include a fan (116) and the fan is driven by extracting work from the working fluid within the turbine (driven by the shaft 115) that allows the turbine of the air cycle machine to push or pull air through the ram air duct to control temperatures of the heat exchanger within the ram air duct (paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Klimpel to have the air cycle machine includes a fan and the fan is driven by extracting work from the working fluid within the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al. (US PG Pub. 2013/0160472) in view of Zywiak et al. US PG Pub. 2007/0119205).
Regarding claim 8, Klimpel discloses the system of claim 6, and further teaches wherein the first fluid flow path includes a second heat exchanger (12) as well as the condenser (29) cooled to a flow of the cooling medium (via duct 18) but does not explicitly teach wherein the second heat exchanger arranged within the ram air duct, the second heat exchanger being located downstream from the condenser relative to a flow of the cooling medium.
Zywiak teaches the concept of a system including a first fluid flow path including a second heat exchanger (34) arranged within the ram air duct (23, 24), the second heat exchanger (34) being located downstream from a heat sink heat exchanger (40) relative to a flow of the cooling medium (relative from inlet 23 to outlet 24) that allows the ram air duct to cool the heat exchangers leading to a simplified design in which additional cooling circuity is not necessary (paragraph 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Klimpel to have the second heat exchanger arranged within the ram air duct, the second heat exchanger being located downstream from the condenser relative to a flow of the cooling medium taught by Zywiak in order to provide a simple ram air cooling duct for cooling multiple heat exchangers within the system leading to expected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.